Title: To James Madison from Peter Bryan Bruin, 12 October 1808
From: Bruin, Peter Bryan
To: Madison, James



Respected Sir
Mississippi Territory, Bruinsburgh Octobr. 12th. 1808.

I have the honor to announce to you, my determination, (after thirty six years public life,) to resign my present Office of first Judge in and over this Territory, on the first day of March next.  I give this early information, that the President may be enabled, to nominate a Successor at an early period of the Session.  Accept Sir, the assurances of my respect.

P Bryan Bruin

